Citation Nr: 0606360	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-29 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right fibula fracture.

2.  Entitlement to an initial compensable rating for a left 
facial scar.

3.  Entitlement to an initial rating in excess of 10 percent 
for paresthesia of the left zygomatic area.

4.  Entitlement to an initial rating in excess of 10 percent 
for a shrapnel wound of the left knee with retained bodies.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

David A. Saadat
INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision.  

FINDING OF FACT

In a February 2006 written statement, the veteran withdrew 
his claims for higher ratings; this request was received by 
the Board prior to the promulgation of a decision on these 
claims.  


CONCLUSION OF LAW

The criteria for withdrawal of the claims for a compensable 
rating for a left facial scar, initial ratings in excess of 
10 percent for residuals of a right fibula fracture, in 
excess of 10 percent for paresthesia of the left zygomatic 
area, and in excess of 10 percent for a shrapnel wound of the 
left knee with retained bodies have been met and the 
veteran's appeal on these claims is dismissed.  38 U.S.C.A. 
§ 7105 (d)(5) (West 2002); 38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had perfected an appeal for an initial 
compensable rating for a left facial scar, and initial 
ratings in excess of 10 percent for residuals of a right 
fibula fracture, in excess of 10 percent for paresthesia of 
the left zygomatic area, and in excess of 10 percent for a 
shrapnel wound of the left knee with retained bodies (all 
arising from an April 2003 rating decision).  He withdrew 
these claims in a February 2006 written statement.  This 
statement was received by the Board prior to the promulgation 
of a decision on these claims.  As a result of this 
withdrawal, no allegations of error of fact or law concerning 
the claims remain before the Board.  Consequently, the 
veteran's appeal as to these issues is dismissed without 
prejudice.  See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

ORDER

The claim for an initial rating in excess of 10 percent for 
residuals of a right fibula fracture is dismissed.

The claim for an initial compensable rating for a left facial 
scar is dismissed.

The claim for an initial rating in excess of 10 percent for 
paresthesia of the left zygomatic area is dismissed.

The claim for an initial rating in excess of 10 percent for a 
shrapnel wound of the left knee with retained bodies is 
dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


